Proceeding pursuant to CPLR article 78 to review respondent’s determination, contained in his Order No. 50, dated July 8, 1975 and made after petitioner’s plea of guilty to certain specifications, which fined petitioner 40 days’ pay. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. In our opinion, the penalty imposed is not so shockingly disproportionate to the offenses committed as to require, or permit, this court to reduce it (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, 34 NY2d 222). Martuscello, Acting P. J., Cohalan, Margett, Damiani and Rabin, JJ., concur.